DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference # 2, mentioned throughout the specification, is not in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference # 2000 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The disclosure is objected to because of the following informalities: there is an apparent typo in paragraph 0043 of the specification.  In paragraph 0043, “auxiliary retention wire. 10a.” should have a different reference number since reference # 10a is already used for the guide bar.  Further, there appears to be an extra period in the sentence.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 11, & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “substantially” in claim 7, line 2, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For compact prosecution, the Examiner is interpreting “substantially contactless” in claim 7, lines 2-3, as -- contactless --.  
The term “substantially” in claim 9, line 2, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially shaped” in claim 9, lines 2-3, as -- shaped --.  
The term “substantially” in claim 11, line 2, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially tube shaped” in claim 11, lines 2-3, as -- tube shaped --.  
Regarding claim 19, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Druckman et al. (Pub No. US 2016/0298370 A1).  
Regarding claims 1 & 19
	Druckman teaches a seat unit (See paragraphs 0002-0003 & figures 1 & 2) for a vehicle cabin, (See paragraphs 0002-0003) in particular an aircraft cabin, (See paragraphs 0002-0003) comprising:  at least a seat (See paragraphs 0002-0003 & figures 1 & 2) and a furniture structure (See paragraphs 0002-0003, 0054 & figures 1 & 2, ref # 22) at least partially surrounding the seat; (See paragraphs 0002-0003 & figures 1 & 2) and a door assembly; (See paragraphs 0054-0055, 0057 & figures 3-12) the door assembly (See paragraphs 0054-0055, 0057 & figures 3-12) for the seat unit (See paragraphs 0002-0003 & figures 1 & 2) provided within the vehicle cabin, (See paragraphs 0002-0003) the door assembly (See paragraphs 0054-0055, 0057 & figures 3-12) comprising: a fixed base structure; (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 22) a door (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 20) movably mounted on the base structure (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 22) and movable between a retracted position (See paragraphs 0054-0055 & 0057) and at least one deployed position; (See paragraphs 0054-0055, 0057 & figures 1-2) and a door slide device (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 30, 31, 40, 50, 60, & 70) between the base structure (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 22) and the door (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 20) to movably support the door (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 20) on the base structure, (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 22) the door slide device (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 30, 31, 40, 50, 60, & 70) comprising: a slide carrier bracket (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 30 or 31) fixed to the base structure (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 22) or the door, (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 20) at least one slide unit (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 40, & 50 or 60, & 70) which is coupled to the slide carrier bracket, (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 30 or 31) and at least one auxiliary slide arrangement, (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 30, 40, & 50, or 31, 60, & 70; either one top or the bottom) configured such that the door (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 20) is movably supported on the separate auxiliary slide arrangement.  (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 30, 40, & 50, or 31, 60, & 70; either one top or the bottom)  

Regarding claim 3
	Druckman teaches wherein the at least one separate auxiliary slide arrangement (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 30, 40, & 50, or 31, 60, & 70; either one top or the bottom) is arranged below or above the slide unit.  (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 30, 40, & 50, or 31, 60, & 70; the other one top or the bottom)  

Regarding claim 4
	Druckman teaches wherein the separate auxiliary slide arrangement (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 30, 40, & 50, or 31, 60, & 70; either one top or the bottom) comprises at least one guide bar (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 34) and a retaining element (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 30 or 31) which is guided along the guide bar.  (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 34)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5, 9-12, 18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druckman et al. (Pub No. US 2016/0298370 A1) as applied to claims 1 & 4 above, and further in view of Druckman et al. (Pub No. US 2016/0298370 A1).  
Regarding claim 2
	Druckman teaches wherein the separate auxiliary slide arrangement (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 30, 40, & 50, or 31, 60, & 70; either one top or the bottom) is configured to hold the door (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 20) relative to the base structure (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 22) in a slidable manner in case of de-coupling of the slide unit (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 40, & 50 or 60, & 70) from the slide carrier bracket.  (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 30 or 31)  
	Druckman does not specifically mention this, however, if one of the slide arrangements broke, the other would still be attached and supporting the door.  Therefore Druckman either inherently or obviously teaches this.  

Regarding claim 5
	Druckman teaches wherein the guide bar (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 34) is mounted to the door (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 20) and the retaining element (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 30 or 31) is mounted to the base structure.  (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 22)  
	Druckman does not teach wherein the guide bar is mounted to the base structure and the retaining element is mounted to the door.  
	However, either the guide bar is attached to the door or to the base structure.  Similarly, the retaining element is mounted to the base structure or the door.  Since there are 2 possible solutions, it would have been obvious to switch which was attached to the door and which was attached to the base structure.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the guide bar is mounted to the base structure and the retaining element is mounted to the door, since there are a finite number of solutions with a reasonable expectation of success and no unexpected results.  (See MPEP 2144.05 II B)  

Regarding claim 9
	Druckman teaches wherein the retaining element (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 30 or 31) comprising one end mounted to the base structure.  (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 22)  
	Druckman does not teach wherein the retaining element comprising one end mounted to the door and a second end which is substantially shaped like a hook, loop, or ring.  
	The retaining element is mounted to the base structure or the door.  Since there are 2 possible solutions, it would have been obvious to switch which was attached to the door and which was attached to the base structure.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the guide bar is mounted to the base structure and the retaining element is mounted to the door, since there are a finite number of solutions with a reasonable expectation of success and no unexpected results.  (See MPEP 2144.05 II B)  
	Druckman does not teach the second end shaped like a hook, loop, or ring.  
	However, the shape is a matter of design choice and would have been obvious to one of ordinary skill in the art absent evidence that the particular shape was significant.  (See MPEP 2144.04 IV B)  

Regarding claim 10
	Druckman teaches wherein the retaining element (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 30 or 31) is configured as an auxiliary element.  
	Druckman does not teach the retaining element is configured as an auxiliary retention wire.  
	However, the shape is a matter of design choice and would have been obvious to one of ordinary skill in the art absent evidence that the particular shape was significant.  (See MPEP 2144.04 IV B)  

Regarding claim 11
	Druckman does not teach wherein the guide bar is substantially tube shaped.  
	However, the shape is a matter of design choice and would have been obvious to one of ordinary skill in the art absent evidence that the particular shape was significant.  (See MPEP 2144.04 IV B)  

Regarding claim 12
	Druckman teaches wherein the slide carrier bracket (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 30 or 31) is fixed on the base structure (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 22) and the slide unit (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 40, & 50 or 60, & 70) is detachably (screws are used to assemble it, there for they can be detached) fixed on the slide carrier bracket.  (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 30 or 31)  
	Druckman does not teach wherein the slide carrier bracket is fixed on the door.  
	However, either the slide carrier bracket is fixed to the door or to the base structure.  Since there are 2 possible solutions, it would have been obvious to fix the slide carrier bracket to the door.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the slide carrier bracket that is fixed to the door, since there are a finite number of solutions with a reasonable expectation of success and no unexpected results.  (See MPEP 2144.05 II B)  

Regarding claim 18
	Druckman teaches wherein both slide units (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 40, & 50 or 60, & 70) are de-coupled via a force exertion on the door (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 20) higher than a normal operation force, wherein said force exertion is exerted on the door (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 20) by pushing or pulling the door (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 20) in a closing direction.  
	If a user was rough enough to break the slide units, this would read on the claim.  Therefore Druckman inherently or obviously teaches this.  

Regarding claim 20
	Druckman teaches a method for de-coupling a door assembly (See paragraphs 0054-0055, 0057 & figures 3-12) of a seat unit (See paragraphs 0002-0003 & figures 1 & 2) provided within a vehicle cabin (See paragraphs 0002-0003) according to claim 1, the method comprising: exerting a force higher than a normal operation force on the door (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 20) when positioned in the deployed position, wherein the force is exerted on the door (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 20) in a closing direction until the slide unit (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 40, & 50 or 60, & 70) is de-coupled from the slide carrier bracket; (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 30 or 31) and moving the door (See paragraphs 0054-0055, 0057 & figures 3-12, ref # 20) from the deployed position into the retracted position.  
	If a user was rough enough to break the slide units, this would read on the claim.  Therefore Druckman inherently or obviously teaches this.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druckman et al. (Pub No. US 2016/0298370 A1) as applied to claim 4 above, and further in view of Robinson (Pub No. US 2017/0283064 A1).  
Regarding claim 6
	Druckman teaches wherein the retaining element (See figures 3-12, ref # 50) is mounted on a top and bottom sides of the door.  (See figures 3-12, ref # 20)  
	Druckman does not teach wherein the retaining element is mounted on a lateral side of the door.  
	However, Robinson teaches wherein the retaining element (See paragraph 0040 & figure 2A, ref # 40) is mounted on a lateral side of the door.  (See paragraphs 0079-0080, 0082, 0040, & figure 2A, ref # 34)  
	Further, Robinson teaches the retaining element can be mounted on different sections of the door.  (See paragraph 0040)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a retaining element that is mounted on a lateral side of the door as taught by Robinson in the aircraft of Druckman, since mounting the retaining element on different sections of the door are functionally equivalent.  

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druckman et al. (Pub No. US 2016/0298370 A1) as applied to claim 1 above, and further in view of Wills (WO Pub No. 2021/084249 A1).  
Regarding claim 13
	Druckman does not teach wherein the door slide device comprises a slide support unit fixed to the base structure.  
	However, Wills teaches wherein the door slide device (See figures 1-9, ref # 161 & 171) comprises a slide support unit (See figures 1-9, ref # 158) fixed to the base structure. (See figures 1-9, ref # 123)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a door slide device that comprises a slide support unit fixed to the base structure as taught by Wills in the aircraft of Druckman, so as to allow the door to open when the door runner assembly is unable to move along the track.  (See paragraphs 0071-0073)  

Regarding claim 14
	Druckman does not teach wherein the slide support unit comprises at least one track and the slide unit is slidable guided on the track in the normal operation mode.  
	However, Wills teaches wherein the slide support unit (See figures 1-9, ref # 158) comprises at least one track (See figures 1-9, ref # 151 & 152) and the slide unit (See figures 1-9, ref # 161 & 171) is slidable guided on the track (See figures 1-9, ref # 151 & 152) in the normal operation mode.  (See paragraphs 0071-0073)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a slide support unit that comprises at least one track and the slide unit is slidable guided on the track in the normal operation mode as taught by Wills in the aircraft of Druckman, so as to allow the door to open when the door runner assembly is unable to move along the track.  (See paragraphs 0071-0073)  

Regarding claim 15
	Druckman does not teach wherein the slide unit is coupled to the slide carrier bracket via a detachable joint mechanism comprising a detachable detent 20Attorney Docket No. 1090/0178PUS6 element and a corresponding detent receiving element detachably retaining the detent element.  
	However, Wills teaches wherein the slide unit (See figures 1-9, ref # 161 & 171) is coupled to the slide carrier bracket (See figures 1-9, ref # 171) via a detachable joint mechanism (See figures 4-9, ref # 156 & 182) comprising a detachable detent 20Attorney Docket No. 1090/0178PUS6 element (See figures 4-9, ref # 155b) and a corresponding detent receiving element (See figures 4-9, ref # 182a) detachably retaining the detent element.  (See figures 4-9, ref # 155b)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a slide unit that is coupled to the slide carrier bracket via a detachable joint mechanism comprising a detachable detent 20Attorney Docket No. 1090/0178PUS6 element and a corresponding detent receiving element detachably retaining the detent element as taught by Wills in the aircraft of Druckman, so as to allow the door to open when the door runner assembly is unable to move along the track.  (See paragraphs 0071-0073)  

Regarding claim 16
	Druckman does not teach wherein the slide unit comprises an elongated hole for fixedly securing the detachable detent element to the slide unit.  
	However, Wills teaches wherein the slide unit (See figures 1-9, ref # 161 & 171) comprises an elongated hole (See figures 4-9, ref # 182a) for fixedly securing the detachable detent element (See figures 4-9, ref # 155b) to the slide unit.  (See figures 1-9, ref # 161 & 171)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a slide unit that comprises an elongated hole for fixedly securing the detachable detent element to the slide unit as taught by Wills in the aircraft of Druckman, so as to allow the door to open when the door runner assembly is unable to move along the track.  (See paragraphs 0071-0073)  

Regarding claim 17
	Druckman does not teach wherein the detent element is configured as a detent pin and the detent receiving element is configured as a detent hole.  
	However, Wills teaches wherein the detent element (See figures 4-9, ref # 155b) is configured as a detent pin (See figures 4-9, ref # 155b) and the detent receiving element (See figures 4-9, ref # 182a) is configured as a detent hole.  (See figures 4-9, ref # 182a)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a detent element that is configured as a detent pin and the detent receiving element is configured as a detent hole as taught by Wills in the aircraft of Druckman, so as to allow the door to open when the door runner assembly is unable to move along the track.  (See paragraphs 0071-0073)  

Allowable Subject Matter
Claims 7 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, 112 issues need resolved.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, 
The prior art does not disclose or suggest the claimed “wherein in the normal operation mode of the door, the retaining element is guided along the guide bar in a substantially contactless manner” in combination with the remaining claim elements as set forth in claim 7.  
Regarding claim 8, 
The prior art does not disclose or suggest the claimed “wherein in a de-coupled state of the slide unit from the slide carrier bracket, the door shifts in a direction towards a vehicle floor, wherein the retaining element is configured to hold the door relative to the base structure by coming into slidable engagement with the guide bar” in combination with the remaining claim elements as set forth in claim 8.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647